Citation Nr: 1229170	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches.    

2.  Entitlement to service connection for seizures.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for tremors. 

6.  Entitlement to service connection for an acquired psychiatric disability, including a major depressive disorder.




REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were originally developed for appellate review; however, service connection for bilateral hearing loss and tinnitus was ultimately granted by the RO in a February 2011 rating action.  Therefore, these issues are no longer before the Board.  

In the February 2011 rating action, the RO assigned a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss, and a 10 percent disability rating for his service-connected tinnitus, both effective from August 29, 2008.  The Veteran subsequently filed a notice of disagreement (NOD) in March 2011, disagreeing with the noncompensable rating for his bilateral hearing loss.  A statement of the case (SOC) was issued in August 2011.  However, there is no indication from the information of record that the Veteran subsequently filed a substantive appeal (VA Form 9).  Accordingly, the issue of entitlement to an initial (compensable) rating for the service-connected bilateral hearing loss is not before the Board for appellate consideration.

In a June 2010 rating action, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer as a result of exposure to herbicides.  The Veteran filed an NOD in June 2010 and an SOC was issued in February 2011.  However, there is no indication from the information of record that the Veteran subsequently filed a substantive appeal.  Accordingly, the aforementioned issue is not before the Board for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  There is no competent evidence of record showing a current diagnosis of GERD.    

2.  The Veteran does not have migraine headaches, seizures, COPD, a gastrointestinal disorder, to include refractory nausea, esophagitis, and antritis, tremors, or major depressive disorder that had onset in service or was caused or aggravated by his active military service.  









CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches, seizures, COPD, a gastrointestinal disorder, to include GERD, refractory nausea, esophagitis, and antritis, tremors, and major depressive disorder, have not been met as these disabilities were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including ulcers and organic diseases of the nervous system, will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board notes that for claims filed after June 9, 1998, such as the Veteran's claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).           

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for migraine headaches; seizures; COPD; a gastrointestinal disorder, to include GERD, refractory nausea, esophagitis, and antritis; tremors; and major depressive disorder.  The Veteran's service treatment records are negative for any complaints or findings of any of the aforementioned disabilities.  The records show that in April 1969, the Veteran underwent a separation examination.  At that time, in response to the question of whether he had ever had or if he currently had frequent or severe headaches, shortness of breath, frequent indigestion, stomach, liver or intestinal trouble, epilepsy or fits, or depression or excessive worry, the Veteran responded "no", providing factual evidence of high probative weight against his own claims.  

The Veteran's abdomen and viscera, and lungs and chest were clinically evaluated as "normal."  In addition, he was clinically evaluated as "normal" for psychiatric and neurologic purposes.          

The first evidence of record of a diagnosis of any of the above disorders is in October 2000, over 30 years after the Veteran's separation from the military.  With respect to negative evidence, the United States Court of Appeals for Veterans' Claims (Court) has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Board also notes that, as there is no medical evidence of any migraine headaches, seizures, tremors, or ulcers within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

Private medical records, dated from December 1998 to August 2008, include a private medical statement from C.M., M.D., dated in October 2000.  In the statement, Dr. M. indicated that he had recently seen the Veteran for complaints of headaches.  According to the Veteran, he had experienced headaches since the early 1990's (well after service) and had taken medication for his headaches since that time.  Dr. M. reported that he suspected that the Veteran's headaches were migraine headaches.  Additional private and VA Medical Center (VAMC) treatment records, dated from February 2009 to July 2011, show intermittent treatment for the Veteran's migraine headaches.  In addition, in February 2010, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in August 2009.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for disorders of muscle ligament and fascia (primary diagnosis) and migraine headaches (secondary diagnosis).   

In light of the above, the Board observes that the first evidence of record of a diagnosis of migraine headaches is in October 2000, over 30 years after the Veteran's discharge.  This evidence weighs against the claim.  In addition, the Board notes that the Veteran has not alleged that he had migraine headaches during service.  In fact, in the October 2010 hearing that was conducted at the RO before a local hearing officer, the Veteran specifically testified that his migraine headaches first occurred after his discharge.  As noted above, he has reported that they first occurred in the early 1990's, which would be over 20 years after his discharge.  Accordingly, the Veteran has not reported continuity of symptomatology since service.  Consequently, service connection for migraine headaches on the basis that they became manifest in service and persisted is not warranted.  

The Board further observes that there is no competent evidence of record of a nexus between the Veteran's currently diagnosed migraine headaches and his period of service.  The only evidence of record supporting the Veteran's claim is his own opinion that his currently diagnosed migraine headaches are related to his period of service.  In the Veteran's December 2009 substantive appeal, he maintained that his migraine headaches were due to the stress he experienced while he was stationed in Thailand.  In this regard, the Veteran is competent to give evidence about observable symptoms such as experiencing a headache.  See Layno, 6 Vet. App. at 465; Jandreau, supra ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  However, the Veteran is not competent in this instance to opine that his currently diagnosed migraine headaches are related to his service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  A migraine headache is not a simple medical condition and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of an underlying disease or disability manifested by headaches, to include migraine syndrome, or to provide an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  Here the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claim.

In regard to a gastrointestinal disability, the Board notes that the first evidence of record of a diagnosis of a gastrointestinal disability is in February 2005, over 35 years after the Veteran's discharge.  Private medical records show that in February 2005, the Veteran was treated for complaints of refractory epigastric pain, bloating, and nausea of a six-month duration.  The impression was refractory nausea.  He subsequently underwent an esophagogastroduodenoscopy with biopsy which was interpreted as showing mild esophagitis and mild antritis.  Thus, the evidence of record shows that the Veteran has current gastrointestinal disorders, diagnosed as refractory nausea, esophagitis, and antritis.  However, the Board notes that the evidence of record is negative for a diagnosis of GERD.     

With respect to the Veteran's COPD, the Board observes that the first evidence of record of a diagnosis of COPD is in July 2005, over 36 years after the Veteran's discharge.  In a private medical treatment record from M.P., M.D., dated in July 2005, Dr. P. stated that he had examined the Veteran for complaints of chronic cough.  At that time, Dr. P. noted that the Veteran had a history of smoking 11/2 packs per day for 35 years.  He had recently stopped smoking.  For the last three months, the Veteran had experienced a chronic cough.  Following the physical examination, Dr. P. diagnosed the Veteran with COPD.  He linked the Veteran's COPD to his smoking.    

In regard to the Veteran's depression, the first evidence of record of a diagnosis of depression is in June 2009, over 40 years after the Veteran's discharge.  Private records show that in June 2009, the Veteran underwent a mental status examination.  At that time, he stated that the onset of his depression was in 2008 (many years after service) at which time it became difficult for him to work due to health problems (another factual statement from the Veteran that provides evidence against this claim, clearly indicating a problem he associates at this time with his nonservice-connected health problems well after service).  Following the mental status evaluation, the pertinent diagnosis was major depressive disorder.  

With respect to the Veteran's tremors, the first evidence of record of a diagnosis of tremors is in March 2009, approximately 40 years after his discharge.  VAMC outpatient treatment records show that in March 2009, it was noted that the Veteran had a tremor in his right upper extremity that was likely due to Depakote.  In April 2009, it was reported that the Veteran had a fine tremor which, according to the Veteran, had been present for years and was unchanged.  In addition, in a private medical statement from C.M., M.D., dated in December 2008, Dr. M. stated that he had recently given the Veteran a neurologic evaluation for complaints of a tremor.  Following the neurological evaluation, Dr. M. opined that the Veteran's tremor was more likely an accentuated physiological tremor that was secondary to the medications that the Veteran was taking, more evidence against this claim as it indicates the cause of the problem is medication for a nonservice connected disability, no military service.   

In light of the above, the first evidence of record of diagnoses of a gastrointestinal disorder, COPD, major depressive disorder, and tremors, is 30 years or more after the Veteran's discharge.  This evidence weighs against the claims for service connection for a gastrointestinal disorder, COPD, major depressive disorder, and tremors.  See Maxson, supra.  

In addition, the Board notes that the Veteran has not alleged that he had a gastrointestinal disorder, COPD, major depressive disorder, or tremors during service.  In fact, in the October 2010 hearing that was conducted at the RO, the Veteran specifically stated that he was not diagnosed with a stomach disorder during service.  [The Board recognizes that in the Veteran's December 2009 substantive appeal, he stated that while he was stationed in Thailand, he sought medical attention for a gastrointestinal disorder; however in his October 2010 hearing, he clarified that during service, he sought treatment for symptoms of a seizure, not a stomach disorder.]  In addition, in his December 2009 substantive appeal, he noted that he was not treated for depression while he was in the military.  Moreover, he stated that his tremors were secondary to his headaches and seizures.  As noted above, the Veteran reported that he did not experience headaches until after his discharge.  Furthermore, in the October 2010 hearing, he indicated that he did not experience a seizure until 10 to 15 years after his discharge.  Accordingly, the Veteran has not reported continuity of symptomatology since service for the above disorders.  Consequently, service connection for a gastrointestinal disorder, to include refractory nausea, esophagitis, and antritis, COPD, tremors, and major depressive disorder, on the basis that they became manifest in service and persisted is not warranted.  

The Board further observes that there is no competent evidence of record of a nexus between the Veteran's gastrointestinal disorders, currently diagnosed as refractory nausea, esophagitis, and antritis, and his period of service.  In addition, there is also no competent evidence of record of a nexus between the Veteran's currently diagnosed COPD, tremors, and major depression disorder, and his period of service.  

With respect to the Veteran's COPD, it has been specifically linked to his 35 year history of smoking.  In this regard, the Board notes that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  In addition, the Veteran's tremors have been specifically linked to the medications that he takes for his various health problems.  

The only evidence of record supporting the Veteran's claims is his own opinion that the aforementioned disorders are related to his period of service.  In this regard, the Veteran is competent to give evidence about observable symptoms such as experiencing stomach problems, breathing problems, tremors, and depression.  See Layno, 6 Vet. App. at 465; Jandreau, supra; Barr, supra.  However, the Veteran is not competent in this instance to opine that his COPD, gastrointestinal disorder, to include refractory nausea, esophagitis, and antritis, tremors, and major depressive disorder, are related to his service as that involves complex medical questions that require medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  The aforementioned disorders are not simple medical conditions and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of any of the conditions, or to provide an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claims.

In regard to the seizure disorder, the first evidence of record of a seizure disorder is in October 2000, over 30 years after the Veteran's discharge.  In a private medical statement from Dr. C.M., dated in October 2000, he reported that the Veteran had a history of a seizure approximately 15 years ago with a negative work-up.  The Veteran had been on Dilantin since that time.  The Board observes that the remaining evidence of record includes numerous reference to the Veteran's only documented seizure which occurred in approximately 1985, which would have been approximately 16 years after the Veteran's discharge.  In addition, the private and VAMC treatment records, dated from February 2009 to July 2011, show intermittent treatment for a seizure disorder.  However, there is no competent evidence of record linking the Veteran's seizure disorder to his period of military service.  In this regard, the Board recognizes that in the Veteran's August 2009 NOD and his October 2010 hearing, he stated that while he was stationed in Thailand, he sought treatment because he felt "odd" as if he was going to "swallow [his] tongue."  He maintained that the physician did not take him seriously, dismissed his symptoms, and gave him some medication.  It was the Veteran's opinion that his in-service symptoms were the initial symptoms of his later diagnosed seizure disorder.  However, he acknowledged that he was not diagnosed with a seizure disorder at that time, and that he was not diagnosed with a seizure disorder until 10 to 15 years after his discharge.    

The only evidence of record supporting the Veteran's claim is his own opinion that his currently diagnosed seizure disorder is related to his period of service.  In this regard, the Veteran is competent to give evidence about observable symptoms such as experiencing a seizure.  See Layno, 6 Vet. App. at 465; Jandreau, supra; Barr, supra.  However, the Veteran is not competent in this instance to opine that his seizure disorder is related to his service as that involves a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  The Veteran's seizure disorder is not a simple medical condition and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of the condition, or to provide an opinion on medical causation and etiology.  As noted abov, determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claims.

The Board has also weighed the Veteran's statement as to continuity of symptomatology.  In this regard, even accepting as true that during service, the Veteran felt "odd" as if he was going to "swallow [his] tongue," the fact remains that upon his April 1969 separation examination, the Veteran was clinically evaluated as "normal" for neurologic purposes.  In addition, the Veteran did not experience his first seizure until approximately 1985, which was approximately 16 years after his discharge.  The Veteran does not allege that he experienced any seizure symptomatology during the period of time from his discharge to his first seizure in approximately 1985.  Moreover, it was not until the Veteran filed a VA compensation claim in September 2008 that he first reported that he had symptoms of a seizure during service.  This shows interest and bias in the Veteran's contentions related to his claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Thus, the Board finds the Veteran's statements regarding his claimed in-service symptoms of a seizure disorder to lack any probative value.  Accordingly, the Board finds that continuity of symptoms has not been established, either through the objective evidence or through lay statements offered in support of the claim.     

In light of the above, the Board finds that the preponderance of the evidence of record is against the claims for service connection for migraine headaches; seizures; COPD; a gastrointestinal disorder, to include GERD, refractory nausea, esophagitis, and antritis; tremors; and depression.   In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in October 2008 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2009 decision that is the subject of this appeal in its October 2008 letter.    

With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in October 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  

With respect to an examination, the RO did not provide the Veteran with an examination regarding his claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, an examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently diagnosed migraine headaches, seizures, COPD, gastrointestinal disorders, to include refractory nausea, esophagitis, and antritis, tremors, and major depressive disorder, are related to his period of active service.  As discussed above, the first evidence of any of the aforementioned disorders was decades after the Veteran's discharge.  In addition, the Veteran's lay statements linking the aforementioned disorders to his period of active service are not competent evidence and there is no other competent evidence of record linking any of the disorders to service.  Moreover, there is no evidence of record of a diagnosis of GERD.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


